50 F.3d 21
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Brett Morgan AANSTADT, Rich Aanstadt, Bryan Scott Anderson,Jennifer Lynn Anderson, Shawn Scott Anderson, LaurelO'Connor Hanson, individually and as Next Friend for TiffanyAnn Hanson, Charlotte O'Connor Kallio, Deming L. O'Connor,Gerald O'Connor, Marla May O'Connor, Patrick MichaelO'Connor and Frank Xavier Salzler, Sr., Plaintiffs-Appellees,v.The UNITED STATES, Defendant-Appellant,andThe Hoopa Valley Tribe of Indians, Defendant-Appellee.
No. 93-5196.
United States Court of Appeals, Federal Circuit.
March 22, 1995.

Before MAYER, MICHEL and RADER, Circuit Judges.
PER CURIAM.


1
The United States appeals a judgment of the United States Court of Federal Claims, No. 146-85L (July 29, 1993), ordering the United States to pay the appellees certain sums plus interest.  The appellees are seven American Indians who filed suit along with six others in the United States Claims Court on March 14, 1985, seeking damages from the United States for its failure to include them in per capita distributions from the proceeds of the Hoopa Valley Reservation in California.  The claims of the remaining six original plaintiffs were dismissed with prejudice based on the stipulation that they did not qualify as "Indians of the Reservation."


2
We affirm on the basis of Short v. United States, No. 93-5193 (Fed.Cir. Mar. 14, 1995).


3
MICHEL, Circuit Judge, dissenting.


4
Adhering to my view that no statute authorizes an award of prejudgment interest in this case, Short v. United States, No. 93-5193, slip op. at 23-25 (Fed.Cir. Mar. 14, 1995) (Michel, J., dissenting), I respectfully dissent.